Citation Nr: 1539638	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  11-05 352A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

Entitlement to an effective date earlier than March 1, 2010 for the award of service connection for tinnitus, to include whether there was clear and unmistakable error (CUE) in a June 1997 rating decision that denied service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to December 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2015 appellate brief, the Veteran's representative raised the issue of whether there was clear and unmistakable error (CUE) in a June 1997 rating decision which denied service connection for tinnitus.  This claim has not been considered by the RO and, therefore, is referred for initial consideration.  

A finding of CUE in the June 1997 rating decision would impact the Veteran's claim of entitlement to an earlier effective date.  Therefore, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of entitlement to an effective date prior to March 1, 2010, for the grant of service connection for tinnitus, until the issue of CUE in the June 1997 rating decision is resolved.

Accordingly, the case is REMANDED for the following actions:

1. Adjudicate the claim of whether there was CUE in the June 1997 rating decision which denied service connection for tinnitus. 

2. Thereafter, readjudicate the earlier effective date claim currently on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M.E LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




